Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record failed to teach or suggest that one would have provided a tape application device which included a tube holder and a roll retainer and displacement means for rotating around an imaginary axis and translating in the direction of the imaginary axis the tube holder and roll retainer relative to each other. The closest prior art reference to Dixon-Roche et al (US 2003/0121595) suggested a roll retainer from which a tape was dispensed from the inside of the roll for helical winding which was supported only on the outside, however the device did not teach a tube holder where the tube holder and the roll retainer were capable of translation relative to each other and instead suggested that the tube was fed axially through the center of the roll retainer axially and the roll retainer was rotated about the axis as well as capable of being set at an angle relative to the axial direction of the tube, see Figures 5, 6, and 12, for instance. Allen et al (US 3099190) likewise failed to teach a tube holder and the relative translation between the tube holder and the roll retainer as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746